FILED
                    UNITED STATES COURT OF APPEALS                           FEB 18 2011

                                                                         MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                         U .S. C O U R T OF APPE ALS




JESSE ROBIDOUX; et al.,                            No. 09-16674

              Plaintiffs - Appellants,             D.C. No. 2:06-cv-02334-LKK-
                                                   DAD
  v.                                               Eastern District of California,
                                                   Sacramento
BRIAN ROSENGREN; et al.,

              Defendants - Appellees.              ORDER



Before: NOONAN, PAEZ, and BEA, Circuit Judges.

       The mandate issued on February 14, 2011 was issued in error. The mandate

is recalled. The request for publication filed on January 28, 2011 is GRANTED.

The memorandum disposition filed on January 21, 2011 is WITHDRAWN. A

superseding opinion will be filed in due course.